Citation Nr: 1217105	
Decision Date: 05/11/12    Archive Date: 05/24/12

DOCKET NO.  08-22 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Evaluation of erectile dysfunction, currently rated as 0 percent disabling (noncompensable).


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel



INTRODUCTION

The Veteran served on active duty from October 1968 to July 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  In the May 2007 decision, the RO, in relevant part, granted service connection and assigned an initial 0 percent (noncompensable) rating for erectile dysfunction, effective August 31, 2006.  

In July 2010, the Board remanded the claim to the RO, via the Appeals Management Center (AMC), for additional development.  As the RO/AMC requested that the Veteran provide information on any private treatment records related to claim, scheduled the Veteran for a VA examination, and obtained the requested medical opinion, the Board finds that the RO/AMC has substantially complied with the prior remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).


FINDING OF FACT

The service-connected erectile dysfunction is not manifested by penile deformity.


CONCLUSION OF LAW

The criteria for a compensable evaluation for erectile dysfunction have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.20, 4.31, 4.115b, Diagnostic Code 7522 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102 , 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

The claim for a higher rating for erectile dysfunction arises from the Veteran's disagreement with the rating assigned in connection with the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (2003).  The Court has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as a disability rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104  and 7105 (West 2002).  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

In this case, VA obtained the Veteran's service treatment records (STRs) and all of the identified post-service VA and private treatment records.  The Veteran was afforded VA examinations in January 2007, August 2007, and November 2010.  For the reasons discussed below, the evidence is adequate to make a determination on the claim.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claim is thus ready to be considered on the merits.

Analysis

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2011).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

When a claimant is awarded service connection and assigned a disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  In Hart v. Mansfield, the Court extended entitlement to staged ratings to claims for increased disability ratings where "the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."  Hart v. Mansfield, 21 Vet. App. 505, 511 (2007).  Here, as discussed in greater detail below, the disability on appeal warrants a uniform evaluation.

The Veteran's erectile dysfunction has been evaluated by analogy to deformity of the penis under Diagnostic Code 7522.  See 38 C.F.R. § 4.20 (2011) (allowing for rating of unlisted disability by analogy to closely related disease or injury).  Diagnostic Code 7522 provides that deformity of the penis with loss of erectile power warrants a 20 percent rating, and the adjudicator is to review for entitlement to special monthly compensation under 38 C.F.R. § 3.350.  38 C.F.R. § 4.115b.  In every instance where the schedule does not provide a zero percent rating for a diagnostic code, a zero percent rating shall be assigned when the requirements for a compensable rating are not met.  38 C.F.R. § 4.31. 

The Veteran has been awarded service connection for erectile dysfunction as secondary to his service-connected residuals of prostate cancer.  The question here is whether the Veteran is entitled to a 20 percent evaluation under Diagnostic Code 7522, which entails both loss of erectile power and deformity of the penis. 

The objective medical evidence reveals no deformity of the penis.  A June 2005 private medical record from Dr. Forrest reflects that the Veteran's genitalia were normal.  The January 2007 VA examiner indicated that the Veteran's penis was normal.  The November 2010 VA examiner also observed that there was no penile deformity.  

The Veteran, however, argues that he has a penile deformity.  In a July 2007 letter, the Veteran stated that he disagreed with the evaluation of erectile dysfunction in relation to whether or not he has a penile deformity.  He argued that erectile dysfunction is a penile deformity and should warrant a compensable rating.  He further argued that the "deformity" he had was that his penis was smaller than before the prostatectomy and he challenged the evaluator to prove otherwise since there was no reference point in the record.  

During the August 2007 VA examination, the Veteran told the examiner that his penis had shrunk since his treatment from prostate cancer and did not feel the same in the flaccid state.  In a September 2008 statement, the Veteran noted that the VA had disregarded his argument that reduction in size was a penile deformity.  He then went on to state that when he is able to achieve a partial erection with medication, his penis has a sharp curve in it, which did not exist prior to prostate surgery.  He argued that misshape or distortion of his penis does not allow for penetration for sexual intercourse and that prior to prostate cancer, his erections were straight and firm.  

During the November 2010 VA examination, the Veteran reported that with erections his penis bent upward and this, along with decreased tumescence, impaired penetration.  The examiner noted that the Veteran had no penile deformity on examination, but that the penis was small in size.  The examiner stated that he could not confirm or deny the Veteran's allegations with regard to his reported penile deformity with erections.  

The Board recognizes that a layperson is competent to describe what comes to him through the senses.  See Layno v. Brown, 6 Vet. App. 465 (1994).  In this regard, the Veteran may assert that his penis is smaller and has a sharp curve in it when erect.  However, the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  Here, the Board finds the Veteran's statements in this regard are not credible.  The Veteran clearly disagrees with the manner in which VA evaluates erectile dysfunction and has made allegations in attempt to obtain a compensable rating.  In doing so, he has indicated that there is no reference point and has defiantly challenged the evaluator to prove otherwise.  VA treatment records note erectile dysfunction has been treated with medication with "acceptable" response and "moderate" effectiveness.  The Board observes that there has been no clinical finding of penile deformity and the Veteran's complaints in this regard began only after initiating his appeal.  In fact, when specifically examined for deformity, it was observed that there was no deformity.  The fact that the penis is described as small does not establish that the penis is deformed.  The Board concludes that the observations of skilled clinical professionals indicating a lack of penile deformity are more probative than the Veteran's lay statements.  In view of such, the Board finds that the VA examiner's findings are more credible and probative. 

Based on the foregoing, the Board finds that the criteria for a 20 percent rating under Diagnostic Code 7522 have not been met.  The Board points out that the Veteran has been granted special monthly compensation for loss of use of creative organ based on his reports of erectile dysfunction.  However, the criteria for a 20 percent evaluation under Diagnostic Code 7522 contemplate both loss of erectile power and deformity of the penis.  Here, there is no credible evidence of deformity of the penis, and it cannot be said that the criteria for a 20 percent rating are more nearly approximated than those for a noncompensable rating.  As the Veteran does not meet the minimal criteria for a compensable evaluation under this provision, a noncompensable evaluation is assigned.  38 C.F.R. § 4.31. 

The Board has considered whether the Veteran's disabilities present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2011); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this case, there are no exceptional or unusual factors with regard to the Veteran's disability on appeal.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe his disability level and symptomatology and provides for more severe symptoms than shown by the evidence during the periods in question; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate. See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Hence, referral for extraschedular consideration is not warranted. 

In addition, the Board has considered the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), where the Court held that a claim for a total disability based on individual unemployability (TDIU) either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran raised a separate claim for TDIU, which was granted in a May 2009 rating decision.  As such, the Board finds there is no implicit claim for TDIU.

Finally, the Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran or his representative, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board has found no section that provides a basis upon which to assign a higher disability rating for the disability on appeal.  As the preponderance of the evidence is against the claim for a higher rating, the "benefit-of- the-doubt" rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 50 (1990). 


ORDER

A compensable rating for erectile dysfunction is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


